DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment filed 05/21/2021 has been entered.  Claim 1-13 and 21-29 are pending, claims 6-9 have been withdrawn from consideration, and claims 1-5, 10-13, and 21-29 are currently under consideration for patentability under 37 CFR 1.104.  Previous rejection under 35 U.S.C. 112(a) has been withdrawn in light of Applicant’s amendments.  Response to arguments found below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the distal face of the bulb comprising a rounded portion and a flat portion (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the refractive index of the bulb being varied to compensate for the distortions of the images acquired by the camera (claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the geometry of the bulb being optimized for use with a particular wavelength of light (claim 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bulb comprising a deformable material (claim 26) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rounded portion of the bulb having a radius of curvature between 120 degrees and 150 degrees (claim 29) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “radius of curvature” in claim 29 is used by the claim to mean “arc length,” while the accepted meaning is “distance from the center of the circle to the circumference of the circle.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5, 10, 12, 22, 25, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Surti (U.S. 2009/0048486).
With respect to claim 1, Surti teaches an instrument port for introducing an instrument into a surgical site, the instrument port comprising: 

a bulb (70/20) disposed at the distal end of the port body, the bulb comprising a bulb channel extending from a proximal end to a distal end of the bulb, the bulb channel aligned with the instrument channel, wherein the bulb channel and instrument channel are configured to receive the instrument (FIG. 2); and 
an imaging system (22) disposed in the bulb (para [0026]), wherein the imaging system comprises a camera (50) and an illumination source (52), the illumination source configured to generate a light having a first wavelength, wherein the bulb is at least partially optically transparent to the first wavelength of the light (para [0031]); 
wherein:
the imaging system is fluidically isolated from the surgical site (via 56, para [0027]), and
a distal face of the bulb comprises a rounded portion and a flat portion (FIG. 4 for example).
With respect to claim 3, Surti teaches the imaging system is fluidically isolated from the instrument channel and the bulb channel (FIG. 6 for example).
With respect to claim 10, Surti teaches the bulb is formed of silicone, polycarbonate, polypropylene, polyacetal, or polyether ether ketone, or a combination of two or more of the foregoing materials (para [0031]).
With respect to claim 12, Surti teaches a shape or a material of the bulb is configured to reduce an optical distortion of an image, collected by the imaging system, of the surgical site (para [0031]).
With respect to claim 22, Surti teaches a geometry of the bulb is optimized for use with a particular wavelength of light (para [0027]).
With respect to claim 25, Surti teaches the bulb is hemispherically-shaped and has a rounded face (FIG. 2).
With respect to claim 27, Surti teaches the bulb comprises a material having a refractive index that reduces internal reflections at a distal face of the bulb (para [0031]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 13, 21, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (U.S. 2010/0286475) in view of Chin (U.S. 9,402,531)
With respect to claim 1, Robertson teaches an instrument port for introducing an instrument into a surgical site, the instrument port comprising: 
a port body (122) having an instrument channel (144) extending from a proximal end to a distal end of the port body (FIG. 2); 
a bulb (132) disposed at the distal end of the port body, the bulb comprising a bulb channel (174) extending from a proximal end to a distal end of the bulb, the bulb channel aligned with the instrument channel, wherein the bulb channel and instrument channel are configured to receive the instrument (FIG. 2); and 
an imaging system disposed in the bulb (FIG. 2), wherein the imaging system comprises a camera (136) and an illumination source (148), the illumination source configured to generate 
wherein:
the imaging system is fluidically isolated from the surgical site (para [0033], [0056]).
However, Robertson does not teach a distal face of the bulb comprises a rounded portion and a flat portion.
With respect to claim 1, Chin teaches an instrument port for introducing an instrument into a surgical site, the instrument port comprising:
a bulb (120); 
wherein:
	a distal face of the bulb comprises a round portion and a flat portion (FIG. 3A for example).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the shape of the bulb of Robertson to utilize the shape of the bulb of Chin including a round portion and a flat portion in order to aid in tissue dissection (4:1-8 of Chin).
With respect to claim 2, Robertson teaches analogous instrument port wherein the illumination source comprises a light guide (148) configured to be optically coupled to a light source (56) external to the instrument port.
With respect to claim 4, Robertson teaches the bulb includes a bulb wall that defines a hollow space (170) within which the imaging system is disposed, the imaging system inset by a distance from the bulb wall (FIG. 2). 
With respect to claim 5, Robertson teaches the hollow space extends inwardly from the proximal end of the bulb towards the distal end of the bulb (FIG. 2).
With respect to claim 13, Robertson teaches an analogous instrument port wherein the bulb is attached to the port body by a fluid-tight seal (adhesive, para [0033], [0056]).
With respect to claim 21, Robertson teaches the refractive index of the bulb is varied (FIG. 2, 134, 178 for example) to compensate for distortions of images acquired by the camera.
With respect to claim 28, Robertson teaches the port body does not include a separate channel for the imaging system (FIG. 2).
With respect to claim 29, Chin teaches visualization tip 120 may be provided with any shape, as long as it facilitates endoscopic viewing therethrough, including rounded (4:1-8).
It would be obvious to one of ordinary skill in the art to modify the device of Robertson in view of Chin to have the rounded portion of the bulb have a radius of curvature between 120 degrees and 150 degrees because there are only a finite number options for radius of curvature and one of ordinary skill could have pursued the known potential solutions with a reasonable expectation of success.

Claims 11, 23, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surti (U.S. 2009/0048486) in view of Titus (U.S. 2012/0209074).
Surti teaches an instrument port as set forth above.  However, Surti does not explicitly teach the imaging system is positioned such that a distal opening of the bulb channel falls within a field of view of the camera.  Surti further does not teach an inset distance of the imaging system.  Finally, Surti does not teach the bulb is deformable.
With respect to claim 11, Titus teaches an analogous instrument port wherein the imaging system is positioned such that a distal opening of the bulb channel falls within a field of view of the camera, and wherein the bulb does not include features obstructing the field of view of the camera (FIG. 4).

With respect to claim 23, Titus teaches the imaging system is inset from an external surface of the bulb by a range of about 0.5 mm to ab out 1.5 mm (2mm is about 1.5 mm, para [0093]).
With respect to claim 24, Titus teaches the imaging system is inset from a distal face of the bulb by a focal distance of the camera (para [0093]).
With respect to claim 26, Titus teaches the bulb comprises a deformable material that conforms to a shape of tissue at the surgical site (para [0057]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the inset distances and deformable bulb of Titus with the invention of Surti in order to provide visualization in opaque fluids or semisolids (para [0010] of Titus).

Response to Arguments
Applicant's arguments filed 08/28/2020 have been fully considered but they are not persuasive.
In response to Applicant’s argument that 35 U.S.C. 113 and 37 C.F.R. 1.81 require a drawing “where necessary for the understanding of the subject matter sought to be patented,” this is not persuasive at least because 37 C.F.R 1.83 specifically states the drawings must show every feature of the invention specified in the claims.
In response to Applicant’s argument that the newly added limitation of the distal face of the bulb comprising a rounded portion and a flat portion is not shown in the cited portions of Surti, Robertson, or Titus, this is not persuasive.  As set forth above, FIG. 4 of Surti teaches this limitation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra L Newton whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795